DETAILED ACTION
	The amendment filed 11/4/2020 is acknowledged and has been entered.  
Any rejections not reiterated in this action have been withdrawn as being obviated by the amendment of the claims and/or applicant’s arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-21, 23-24, 26-34, 36-43 are pending.
Claims 1-18, 36-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/5/2020.
Claims 19-21, 23-24, 26-34, 43 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 32 recites the limitation (referring to claim 19) "wherein the guide-polynucleotide in the cell…" in lines 1-2.  There is insufficient antecedent basis for this limitation in claim 19. It is noted that there is antecedent support for “the guide polynucleotide in the cell” in claim 31.  In the interest of compact prosecution, claim 32 will be interpreted as if it was dependent on claim 31 instead of 19.  Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 20, 21, 23, 24, 26, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMarini et al. (BioTechniques (2001) 30:520-523).
	DeMarini teaches a method they named the yeast-based oligonucleotide-mediate gap repair technique (YOGRT) that meets the limitations of the instant claims.  For instance, 
It is noted that DeMarini teaches that the insert sequence is targeted to a chosen site in the vector by linkers which contain regions of both vector and insert sequence  which stimulate homologous recombination between the vector and the insert (see abstract); indicating that the insert and vector sequences are not capable of recombining with each other via homology–mediated recombination but rely on the oligonucleotide linkers to facilitate recombination. 
DeMarini teaches that the linear DNA sequence is inserted into a linear yeast vector, indicating integration occurs within proximity of a double stranded break of the yeast vector (e.g., see abstract).  DeMarini indicates that the yeast vector (the target nucleic acid for integration) is a plasmid (e.g., see under “Strains, Growth Conditions, and Plasmids”), and that four single stranded linker oligonucleotide sequences can be used wherein the first and second oligonucleotides are complementary to each other and wherein the third and fourth oligonucleotide are complementary to each other and wherein first and second oligonucleotides have sequence identity with the first and second double stranded nucleic acids (insert sequence and vector sequence) and wherein the third and fourth oligonucleotides also have sequence identity with the first and second double stranded nucleic acids (insert sequence and vector . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19-21, 23-24, 26-34, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMarini et al. (BioTechniques (2001) 30:520-523) as applied to claims 19, 20, 21, 23, 24, 26, 27 in the rejection above, in view of DiCarlo et al. (Nucleic Acids Research (2013) 1-8).

DeMarini does not teach that the cell in which the recombination occurs comprises a heterologous genome editing enzyme (such as Cas) and a guide polynucleotide expressed from a vector or that the method utilizes the genome editing system (e.g., CRISPR/Cas) to create breaks in the target nucleic acid molecule (the second double stranded nucleic acid molecule), that the method is a multiplex method, or that the single stranded oligonucleotides (which form linkers) are at least 80% complementary.
However, DiCarlo teaches a genome engineering method in saccharomyces cerevisiae (yeast) that uses a CRISPR-Cas system (e.g., see abstract).  Specifically, DiCarlo teaches using a yeast cell that expresses a functional heterologous genome editing enzyme, specifically a Cas9 enzyme, as well as a designer genome targeting CRISPR guide-RNA (a guide-polynucleotide) to facilitate recombination of a donor DNA (a first double-stranded nucleic acid molecule) into the yeast genomic DNA (a second double-stranded nucleic acid molecule) (e.g., see abstract).  DiCarlo teaches that the CRISPR-Cas complex induces targeted double strand breaks in the target sequence and that integration occurs within proximity of the breaks (e.g., see abstract).  DiCarlo teaches that the guide-polynucleotide is expressed from a vector (e.g., see under “Plasmid construction”) (it is noted that “optional” limitations such as in claim 32 are not necessarily required limitations).  DiCarlo also teaches that the method can be a multiplex method used to integrate multiple double stranded nucleic acid molecules (e.g., see page 4343, first column).
It would have been prima facie obvious to one of ordinary skill in the art prior to the day the instant invention was filed, to combine the YOGRT method taught by DeMarini and the 
It also would have been prima facie obvious to combine the two methods such that a YOGRT method of DeMarini can be used to produce the guide-polynucleotide vector in the DiCarlo’s yeast cell by transforming the yeast cell with a linear guide-polynucleotide, a linear vector and single stranded oligonucleotides which form linkers that have complementarity to the linear guide-polynucleotide and to the linear vector such that once inside the yeast, the linkers facilitate recombination of the guide-polynucleotide into the vector.  This method could be further modified by also transforming the yeast with a linear donor nucleic acid sequence and single stranded oligonucleotides which form linkers that have complementarity to the donor sequence and complementarity to the target site that is cleaved by the CRISPR/Cas complex (that has the guide-polynucleotide) such that the linker sequences facilitate recombination of the donor 
The positive results reported by DeMarini and DiCarlo provide a reasonable expectation that combining the methods as indicated herein would be successful.
Regarding the limitation of claim 43 that the single stranded oligonucleotides are at least 80% complementary, it is noted that MPEP 2144.05 indicates (emphasis added):
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").


The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

Nevertheless, one of skill in the art would have been motivated to combine the two methods because (a) CRISPR/Cas complex can be used to easily cleave target sited in DNA sequences (genomic or heterologous) in yeast and (b) the oligonucleotide mediated gap repair technique for facilitating recombination has several advantages to other types of cloning; for instance, DeMarini teaches: 
The use of single-stranded oligonucleotides to transfer precise DNA sequences offers several advantages compared to other cloning methods. (i) Relatively large sequences can ii) Potential problems encountered with PCR (e.g., substrate length, GC content, primer annealing, PCR conditions, etc.) are eliminated. (iii) Oligonucleotides designed to contain only vector sequences can be reused for cloning many DNA sequences into a given vector. (iv) The DNA transfer is non-labor intensive. Nevertheless, synthesis of double-stranded linkers as described here is a relatively simple procedure that can enhance the cloning efficiency. In fact, the synthesis reaction need not be purified before transformation nor subjected to gel analysis because a failed synthesis reaction simply means that the subsequent recombination events will be stimulated by oligonucleotides rather than completely double-stranded linkers.

	Therefore, the instant claims are unpatentable over the cited prior art.	

Response to Arguments
Applicant’s arguments filed 11/4/2020, with respect to the rejection(s) set forth in the previous Office action have been fully considered and are persuasive.  Therefore, the rejection(s) has(have) been withdrawn. That it, the amendment to the claim 19 so that it now requires that the single stranded oligonucleotides are not annealed to each other prior to introduction into the cell obviates the rejection(s) based on Horwitz (US2015/0184199).  However, upon further consideration of the newly presented claims, a new ground(s) of rejection is made for the reasons set forth above.  It is noted that Applicant’s argument do not address the new rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635